United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAIR
DEPOT, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-213
Issued: January 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 7, 2005 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated August 10 and October 11, 2005 reducing his wageloss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation based on his
failure to continue to participate in a vocational rehabilitation program without good cause.
FACTUAL HISTORY
On May 29, 2003 appellant, then a 50-year-old pipe fitter, filed an occupational disease
claim alleging that he developed pleural plaque asbestosis as a result of factors of his federal
employment. On September 11, 2003 his claim was accepted by the Office for bilateral
asbestosis. Appellant stopped work on September 30, 2003 and received appropriate
compensation benefits.

On March 12, 2004 appellant was referred for vocational rehabilitation. The Office noted
that he had a compensable pulmonary disability and that the employing establishment was
unable to accommodate his restrictions. A rehabilitation counselor met with appellant on
April 29, 2004 and reported that he had completed high school with no further formal education
but with course work over a four-year span as an apprentice pipe fitter. Appellant began work as
a pipe fitter apprentice at the Charleston Navy Yard in 1973 and worked up to the position of
pipe fitter mechanic in 1976. In 1985, he became a submarine test director and subsequently
worked from 1992 through August, 1995 as a design technician for systems on submarines. In
1995, he moved to the naval air station in Jacksonville and worked as a wastewater treatment
plant operator.
Testing was conducted to determine appellant’s ability to perform certain jobs. As a
result of the testing and based upon his education, medical restrictions and a labor market survey,
the vocational rehabilitation counselor identified two sedentary clerical positions that would
accommodate appellant’s physical limitations, as a receptionist or office clerk.
The
rehabilitation counselor conducted a labor market survey to determine that the positions were
reasonably available within appellant’s commuting area. Information was obtained from a local
community college pertaining to certificate programs in office training. On August 11, 2004 the
Office-approved training for one year to prepare appellant for employment in office management
and software applications. It was noted that an active job search would commence at the end of
the training program and that a wage-earning capacity determination would be made.
Appellant attended training until April 1, 2005.
He subsequently advised the
rehabilitation counselor that he had injured his back in a nonwork-related accident and was
unable to attend classes. Appellant was requested to submit medical evidence pertaining to his
inability to attend class. In a May 4, 2005 report, the rehabilitation counselor noted that he met
with appellant at his home on May 2, 2005. Appellant was again advised to provide medical
documentation regarding his inability to attend training classes as of April 1, 2005. He informed
the counselor that his back injury made it impossible for him to attend training or to leave his
home.
By letter dated May 6, 2005, the Office advised appellant that, if he failed to undergo the
approved training program or show good cause for not undergoing the program within 30 days,
action would be initiated to reduce his compensation to reflect his probable wage-earning
capacity had he completed the training program.
Appellant submitted a copy of a June 2, 2005 magnetic resonance imaging (MRI) scan
which listed a diagnosis of a left paracentral disc herniation at L5-S1 with stenosis of the left
lateral recess. No other disc herniation was seen. On the report, appellant made a notation:
“Will be having back surgery.” A note from Stevens Family Practice dated June 7, 2005 bearing
an illegible signature stated that he was unable to work or go to school until he was seen by a
neurosurgeon.
On June 27, 2005 the Office proposed to reduce appellant’s compensation, noting that he
was not totally disabled and had the capacity to earn the wages of a receptionist or office clerk.
The Office informed him that Dr. Stuart A. Millstone, a Board-certified internist, had advised

2

that appellant could work limited duty with restrictions as had his family physician in June 2004.
Appellant had enrolled in a one-year certificate program but stopped attending courses after
spring break in March 2005. He was advised to submit medical documentation of his inability to
continue the training course work as of April 1, 2005. The Office advised that appellant’s
notation on the MRI scan and the June 7, 2005 note from the Stephen’s Family Practice was
insufficient to establish his total disability. The Office determined that the positions of
receptionist and office clerk were medically and vocationally suitable for him and were
reasonably available in his commuting area. The Office requested that appellant submit
additional evidence or argument within 30 days if he disagreed with the proposed action.
In response, appellant submitted a July 1, 2005 letter expressing disagreement with the
proposed reduction of compensation. He stated that he had undergone back surgery on June 21,
2005 and was unable to walk. Appellant stated that he had been unable to attend training classes
due to back pain and depression over his mother’s recent death. He submitted a June 16, 2005
note from Dr. Mark A. Spatola, a Board-certified neurological surgeon, stating: “[Appellant]
here today for office visit. Surgery scheduled for June 21, 2005.” In a July 8, 2005 letter to the
rehabilitation counselor, appellant reiterated that he was unable to work following back surgery
and requested additional time to “get well enough to get a job or go back to school.” On July 24,
2005 he submitted a claim for compensation (CA-7) stating: “Was going back to school for
rehab[ilitation]. My back went out on April 1, 2005 leaving school. Eventually I had to have
back surgery….”
By decision dated August 10, 2005, the Office reduced appellant’s compensation benefits
effective August 7, 2005, finding that he was capable of performing the constructed positions of
receptionist and office clerk. The Office determined that the medical evidence did not support
that he was disabled from attending school or cooperating with his rehabilitation counselor from
April 2 through June 2, 2005.
Appellant submitted an unsigned report from Dr. Spatola dictated on June 21, 2005 on
appellant’s admission to Orange Park Medical Center. The report noted a history that he “has
had low back pain since April. Difficulty walking.” An unsigned June 21, 2005 operative report
reflected that Dr. Spatola performed an L5 hemilaminotomy and discectomy at L5-S1. An
August 15, 2005 note signed by Dr. David C. Pearson, a plastic surgeon, indicated that appellant
could not speak and that his vocal cords were paralyzed. In a note dated August 12, 2005,
Dr. Spatola stated that appellant was to “continue to be out of work/school [until]
September 16, 2005.”
On August 15, 2005 appellant requested reconsideration. In an October 2, 2005 letter, he
stated that he had been physically unable to attend training. Appellant noted: “I think classes at
school resume again in January 2006. I would not have a problem attending school.”
By decision dated October 11, 2005, the Office denied modification of its August 10,
2005 decision. It found that the medical evidence submitted was insufficient to support that
appellant could not participate in training as of April 1, 2004 due to the accepted pulmonary
condition.

3

LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.1 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on a loss of wageearning capacity.2
Section 8113(b) of the Federal Employees’ Compensation Act provides:
“If an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed under 8104 of this title, the Secretary, on review under section
8128 of this title and after finding that in the absence of the failure the wage-earning capacity of
the individual would probably have substantially increased, may reduce prospectively the
monetary compensation of the individual in accordance with what would probably have been his
wage-earning capacity in the absence of the failure, until the individual in good faith complies
with the direction of the Secretary.”3
The Office’s implementing federal regulations address failure to undergo vocational
rehabilitation, stating in pertinent part:
“Under 5 U.S.C. § 8104(a), [the Office] may direct a permanently disabled
employee to undergo vocational rehabilitation…. If an employee without good
cause fails or refuses to apply for, undergo, participate in, or continue to
participate in a vocational rehabilitation effort when so directed, [the Office] will
act as follows:
(a) Where a suitable job has been identified, [the Office] will reduce the
employee’s future monetary compensation based on the amount which
would likely have been his or her wage-earning capacity had he or she
undergone vocational rehabilitation. [The Office] will determine this
amount in accordance with the job identified through the vocational
rehabilitation planning process which includes meetings with [the Office]
nurse and the employer. The reduction will remain in effect until such
time as the employee acts in good faith to comply with the direction of the
[the Office].”4

1

James B. Christenson, 47 ECAB 775, 778 (1996); Patricia A. Keller, 45 ECAB 278 (1993); Wilson L. Clow, Jr.,
44 ECAB 157 (1992).
2

20 C.F.R. §§ 10.402, 10.403 (2002). See Alfred R. Hafer, 46 ECAB 553, 556 (1995).

3

5 U.S.C. § 8113(b).

4

20 C.F.R. § 10.519; see Sam S. Wright, 56 ECAB ___ Docket No. 04-1903 (issued February 18, 2005).

4

ANALYSIS
The Board finds that the Office properly reduced appellant’s compensation based on his
failure to continue participation in a rehabilitation training program without good cause.
Appellant’s claim was accepted for bilateral asbestosis. He stopped work and was placed on the
periodic rolls. On March 12, 2004 appellant was referred for vocational rehabilitation. Based on
his education and work experience, a rehabilitation plan was approved under which appellant
enrolled in a certificate program at a local community college for one year to prepare for
employment in the field of office management and software applications. He began his course
studies in August 2004, taking nine hours and completing the fall term. On January 3, 2005
appellant enrolled in two courses for nine hours of study. He attended the training program until
April 1, 2005, when he stopped attending class.5 By doing so, he failed to continue participating
in the program authorized as part of his vocational rehabilitation efforts. As a result, the Office
applied section 8113(b) to reduce his monetary compensation to reflect his probable wageearning capacity in the absence of such failure.
When he stopped work on April 1, 2005, appellant did not promptly notify his
rehabilitation counselor. The rehabilitation records note that the counselor did not learn that
appellant had stopped the academic program until a conversation with appellant’s wife on
April 15, 2005. On several occasions the counselor requested that appellant submit medical
evidence establishing that he could not attend class. The rehabilitation counselor met with
appellant on May 2, 2005 and advised him again of the need to submit medical documentation
that he was disabled for his course work as of April 1, 2005.
The medical evidence submitted by appellant does not address his disability commencing
April 1, 2005. Appellant submitted a copy of a June 2, 2005 MRI scan of his lower back with a
handwritten note that he would be having back surgery. However, this does not constitute
probative medical evidence relevant to his capacity to continue in the rehabilitation program as
of April 1, 2005. The June 7, 2005 note from Stevens Family Practice stated only that appellant
was unable to work or go to school until he received treatment from a neurosurgeon. The note
provided no discussion of his inability to attend classes at the community college on or after
April 1, 2005. Appellant was advised by the Office that this medical evidence was insufficient to
establish good cause for failing to continue in the rehabilitation training program and to submit
additional medical reports.
Appellant responded on July 1, 2005 contending that he was unable to continue course
work due to back pain and depression following his mother’s death. He submitted a June 16,
2005 note from Dr. Spatola who indicated only that appellant was seen in an office visit that day
and that surgery was scheduled for June 21, 2005. The report of Dr. Spatola did not provide any
diagnosis of appellant’s condition or address his inability to continue in the approved course
work as of April 1, 2005. The Office properly reduced his monetary compensation under section
8113(b) on August 7, 2005. The Board finds that the medical evidence submitted does not
establish that appellant was disabled from attending his course work commencing April 1
5

The rehabilitation counselor noted that appellant missed three days of school following his mother’s death in
February 2005. The Office subsequently approved tutoring and software recommended to assist him in his course
work.

5

through June 2, 2005. Appellant contends that the reason he dropped out of the rehabilitation
program was due to a back injury and anticipation of surgery. However, as of April 1, 2005
surgery had not yet been scheduled and the medical evidence submitted did not address any
incapacity to continue in his studies due to his back condition. The Board finds that appellant
has not provided medical evidence sufficient to establish that he stopped the approved academic
program for good cause due to any necessity pertaining to treatment of his back. At the time of
the Office’s August 10, 2005 decision the evidence of record did not include adequate medical
evidence to establish his disability commencing April 1, 2005.
Following the Office’s decision, appellant submitted unsigned treatment records dated
June 21, 2005 dictated upon his admission to a local hospital for surgery. However, it is well
established that an unsigned medical report is not considered as probative medical evidence.6
These reports are not sufficient to establish good cause for appellant’s failure to continue in the
approved rehabilitation training courses as of April 1, 2005. The only record signed by
Dr. Spatola, dated August 12, 2005, is a brief note stating that appellant was to be out of school
until September 16, 2005. The Board finds that the medical evidence submitted by appellant is
insufficient to establish good cause for his failure to continue participation in rehabilitation
training commencing April 1, 2005.7 Based on the evidence of record, the Office properly
reduced appellant’s compensation based on its finding that he failed to show good cause for his
failure to participate in the vocational rehabilitation program.8
CONCLUSION
The Board finds that the Office met its burden of proof to justify reduction of appellant’s
compensation to reflect his capacity to earn wages in the constructed positions of receptionist
and/or office clerk had he completed the rehabilitation training program.

6

See Merton J. Sills, 39 ECAB 572, 575 (1988).

7

Appellant noted his willingness to resume course work in January 2006 in an October 2, 2005 letter to the
Office.
8

Compare Mary Ann J. Aanenson, 53 ECAB 761 (2002) (the employee was found to have supported her failure
to continue a directed vocational training program for good cause based on medical evidence from a treating
physician); Yusuf D. Amin, 47 ECAB 804 (1996) ( the employee provided medical evidence establishing his
inability to participate in vocational rehabilitation and good cause for his failure to cooperate); Demetrius Beverly,
53 ECAB 305 (2002) (the employee’s refusal to complete vocational training was without good cause); Howard L.
Miller, Docket No. 04-2183, issued August 19, 2005 (the employee did not submit medical evidence to establish
good cause for failing to continue in the academic program approved by vocational rehabilitation).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 11 and August 10, 2005 be affirmed.
Issued: January 31, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

